Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejoinder of Withdrawn Claims
Claim 1 is allowable.  Claims 6 and 13, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an Allowable claim.  Pursuant to the procedures set forth in MPEP  § 821.04(a), the restriction requirement among inventions I-II, as set forth in the Office action mailed on 23 April 2020, is hereby withdrawn and claim 6 and 13 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 
Authorization for this examiner’s amendment was given in response to an interview by follow up communication from Marcus Dolce on 25 February 2021.
The application has been amended as follows: 

In the Claims

Claim 1, line 24,  --the first one of the pivot levers--  has been inserted after “portion”;
Claim 1, line 33,  --the second one of the pivot levers--  has been inserted after “portion”;
Claim 10, line 12, “one of the pivoting” has been replaced by  --pivoting link--  ;
Claim 17, line 19, “the” has been deleted;
Claim 17, line 20,  --, including the seat face unit,--  has been inserted after “seat face units”; and
Claim 17, line 20,  --, including the leg rest unit,--  has been inserted after “leg rest units”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art teaches all the details of claim 1, including all the details imparted from the original disclosure for the recitation of “a gear device is provided for at least in phases 
Some of the closest prior art was made of record with the first Office Action on the merits.  However, none of the prior art teaches or suggests all of the details imparted to claim 1 with the claim being interpreted under 35 USC 112(f) as explained above.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833.  The examiner can normally be reached on Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID E. ALLRED
Primary Examiner
Art Unit 3636



/DAVID E ALLRED/Primary Examiner, Art Unit 3636